IN THE SUPREME COURT OF THE STATE OF DELAWARE

JONATHAN S. HALL,                       §
                                        §     No. 196,2020
       Defendant Below,                 §
       Appellant,                       §
                                        §
             v.                         §     Court Below: Superior Court
                                        §     of the State of Delaware
STATE OF DELAWARE,                      §
                                        §     Cr. I.D. Nos. 1507014587 (N)
       Plaintiff Below,                 §                   1507024327 (N)
       Appellee.                        §


                             Submitted: July 6, 2020
                             Decided: August 5, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      Upon consideration of the notice to show cause and the responses thereto, it

appears to the Court that:

      (1)    On June 8, 2020, the appellant, Jonathan Hall, filed a notice of appeal

from the Superior Court’s March 20, 2020 order denying his motion for correction

of an illegal sentence and the Superior Court’s April 21, 2020 order denying his

motion for appointment of counsel. The Senior Clerk docketed the two appeals and

issued a notice directing Hall to show cause why his appeal of the Superior Court’s

April 21, 2020 order denying his motion for appointment of counsel should not be
dismissed because this Court lacks jurisdiction to entertain a criminal interlocutory

appeal. 1

       (2)     On June 26, 2020, Hall filed a response to the notice to show cause,

arguing that the Superior Court’s order denying his motion for appointment of

counsel is a final order. The State, at the Court’s request, has replied and clarified

that Hall filed the motion for appointment of counsel in connection with a motion

for postconviction relief. Although the Superior Court denied Hall’s motion for

appointment of counsel by way of its April 21, 2020 order, Hall’s motion for

postconviction relief remains pending in the Superior Court.

       (3)     This Court lacks jurisdiction to review interlocutory rulings of the

Superior Court in a pending criminal case prior to the entry of a final order.2 Because

the Superior Court’s April 21, 2020 order denying Hall’s motion for appointment of

counsel is an interlocutory order, it is not appealable before the entry of a final order

on Hall’s motion for postconviction relief. 3




1
  Hall’s appeal from the Superior Court’s denial of his motion for correction of an illegal sentence
is Case No. 195, 2020.
2
  Del. Const. art. IV, § 11(1)(b); Rash v. State, 318 A.2d 603, 604 (Del. 1974).
3
  Harris v. State, 2013 WL 4858990, at *1 (Del. Sept. 10, 2013).


                                                 2
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                      3